Citation Nr: 0622010	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction with degenerative arthritis of the 
jaw.

3.  Entitlement to service connection for residuals of a left 
Achilles tendon rupture, including tendonitis.

4.  Entitlement to service connection for tendonitis of the 
left knee and quadriceps.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992, and from March 1997 to July 2003.  He also had 
National Guard service in 1993 to 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The issues of entitlement to service connection for residuals 
of a left Achilles tendon rupture, including tendonitis, and 
for tendonitis of the left knee and quadriceps, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeals for service 
connection for allergies and for TMJ dysfunction.

2.  The veteran has received treatment for allergic rhinitis 
during and since service.

3.  The veteran had episodes of pain and locking of the jaw 
during his second period of service, and bilateral TMJ 
arthritis was found.


CONCLUSIONS OF LAW

1.  The veteran's allergic rhinitis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  The veteran's bilateral TMJ arthritis with recurrent 
symptoms was incurred in service.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, in June 2003, the RO issued the veteran a VCAA 
notice.  That notice informed the veteran of the type of 
information and evidence that was needed to substantiate his 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequacy of the June 2003 VCAA notice 
as to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In the decision below, the Board grants the claims 
for service connection for allergies and TMJ dysfunction.  
The RO will address any defect in the notice regarding 
assignment of ratings and effective dates for those 
conditions when the RO effectuates the grants of service 
connection.

As the Board has made a favorable decision in the allergy and 
TMJ dysfunction claims, the Board need not provide further 
notification or assistance to the veteran with respect to 
those claims.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence with 
respect to those claims.

Allergies

The veteran contends that he has allergies that arose while 
he was in service.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran had a hearing in September 2005 at the RO before 
the undersigned Veterans Law Judge.  He stated that his 
allergies had begun during his first period of active 
service, in approximately 1990, and that he had received 
treatment for them at a service facility.  He reported that 
the allergies had continued since that time, and that he had 
also received medication for them during his second period of 
active service.

The veteran's claims file contains the report of a 1988 
service entrance examination, but contains no other medical 
records from the veteran's first period of active service.  
The veteran submitted copies of medical records from his 
second period of active service.  The veteran saw service 
physicians on several occasions in 1999 through 2002 for 
allergic rhinitis, and the physicians prescribed medication.  
In March 2003, the veteran saw private otolaryngologist D. R. 
C., M.D. for symptoms of chronic nasal airway obstruction, 
itchy, watery eyes, and occasional sneezing.  Dr. C.'s 
impression was probable allergic rhinitis.

On VA examination in July 2003, the veteran reported ongoing 
treatment, including injections and oral medications, for 
allergies.  The examiner's impression was allergies.

While the medical records from the veteran's first period of 
service have not been obtained, records from his second 
period of service show chronic and recurrent allergic 
rhinitis.  The medical evidence indicates that this disorder 
has continued since service.  The available evidence is 
sufficient to show that the veteran's allergic rhinitis was 
incurred in service.  The Board therefore grants the claim 
for service connection for that disorder.

TMJ Dysfunction

The veteran reports that he has problems with his jaw that 
began during his second period of service.  At the September 
2005 hearing, the veteran stated that his jaw slipped out of 
place in 2000, while he was playing softball.  He indicated 
that the jaw had to be adjusted back into its proper 
position.  He reported that, in 2002, the jaw problem 
recurred, while he was chewing food, and a physician again 
reset the jaw.

The veteran's claims file contains medical records from his 
second period of service, including records pertaining to the 
condition of his jaw in 2000, 2001, and 2002.  Outpatient 
treatment notes from July 2000 reflect that the veteran was 
struck in the face during a game, and developed pain in his 
jaw and difficulty opening his mouth.  The examiner noted 
extreme tenderness in the right TMJ, limitation of motion of 
the jaw, and pain with motion.  In June 2001, a dentist noted 
that the veteran had bilateral TMJ osteoarthrosis, with 
condylar changes.  The veteran reported occasional locking of 
the right side of the jaw.  In July 2002, the veteran 
reported several days of bilateral jaw pain.  Examiners noted 
a slight click in the right TMJ.

On VA general medical examination in July 2003, the examiner 
listed impressions of TMJ syndrome and degenerative arthritis 
of the jaw, and referred the veteran for a dental 
examination.  In the dental examination, the veteran reported 
a history of subluxation of the jaw on several occasions.  
The veteran had full range of motion of the jaw, with no 
clicking or pain on motion.  There was no bone loss, except 
for that related to extraction of the wisdom teeth.  The 
examiner's impression was occasional subluxation of the 
mandible, which he distinguished from TMJ syndrome.

The veteran's service medical records show treatment for jaw 
pain on two occasions, and findings of TMJ arthritis.  The 
veteran's jaw was not symptomatic at the time of the VA 
examination in July 2003, but he reported a history of 
recurrent symptoms.  The evidence tends to show that 
bilateral TMJ arthritis, with recurrent pain and locking, 
began during the veteran's second period of service.  The 
evidence warrants service connection for the TMJ arthritis 
and episodes of symptoms.


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for bilateral TMJ arthritis 
with recurrent symptoms is granted.


REMAND

The veteran reports that disorders of his left Achilles 
tendon and left knee began during his first period of active 
service.  In his September 2005 hearing, he stated that he 
sustained a rupture of his left Achilles tendon in 
approximately 1999.  He stated that he first had treatment 
for left knee tendonitis in 1991.  The veteran submitted 
copies of service medical records from his second period of 
service, in the U.S. Navy, from 1997 to 2003.  His claims 
file contains the report of a 1988 service entrance 
examination, but contains no other medical records from the 
veteran's first period of active service, in the U.S. Marine 
Corps, from 1988 to 1992.  Additional efforts should be made 
to obtain records of treatment of the veteran during that 
period.  The veteran states that he received treatment for 
his Achilles tendon rupture while he was stationed in 
Okinawa, Japan.  He reports that his right knee problems were 
treated at the Marine Corps Air Station in Beaufort, South 
Carolina.  The Board will remand the case for attempts to 
obtain records of the veteran's treatment from the facilities 
he has identified.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any records of 
treatment of the veteran in 1989 through 
1992 from the service medical facility or 
facilities that treated Marines in 
Okinawa, Japan, during that period.

2.  The RO should request any records of 
treatment of the veteran from 1991 through 
1992 at the medical facility that serviced 
the Marine Corps Air Station in Beaufort, 
South Carolina, during that period.

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for residuals of a left Achilles tendon 
rupture, including tendonitis, and for 
tendonitis of the left knee and 
quadriceps. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


